Demographic challenge and solidarity between generations (short presentation)
The next item is the report by Thomas Mann, on behalf of the Committee on Employment and Social Affairs, on the demographic challenge and solidarity between generations.
Mr President, Commissioner, ladies and gentlemen, the Committee on Employment and Social Affairs has sent out an important signal with regard to the issue of demographic change. Firstly, a combined package for young and old has been put together. It takes a new innovative approach based on justice between the generations. We are not thinking in terms of the generations existing alongside each other, but in terms of them coming together. In order to give the debate a stable foundation, the Member States should produce generational accounting. This will enable reliable models and forecasts of payment flows between the generations to be produced. For the statistical offices, it will be easy to calculate how high the tax revenue, social insurance contributions and pension payments are. The 'generation check' is intended, firstly, to introduce a statutory impact assessment of the desired effects and the undesired side-effects in connection with the burdening of the generations. It is intended to be compulsory in all of our Member States and at EU level.
We are sending a clear signal to the European Commission and the Council with regard to pensions, too. We do not need a uniform European retirement age. Instead, the national pensionable ages should be observed. Older workers must not be forced to stop working against their will because of an arbitrarily concluded compulsory retirement age. The European Court of Justice also clearly rejected enforced retirement as of retirement age in its ruling in October. Pensioners are most definitely permitted to apply for vacant positions and must not be placed at a disadvantage on account of their age. For older citizens, we are calling for a European fifty-plus employment pact initiative. Three aims are to be achieved by 2020. Firstly, the percentage of workers over 50 in work is to increase to more than 55%. Secondly, early retirement and its financial incentives must be eliminated throughout Europe. Thirdly, funds will be made available in the Member States for people over 60 to enable them to remain on the labour market for longer.
At the other end of the age scale are the young people. We are calling for a European Youth Guarantee. After a maximum period of four months' unemployment, all young people are to be offered a job, an apprenticeship or other training opportunities. The principle of 'supporting and challenging' needs to come into play here. However, support is not a one-way street. If the young people do not have sufficient qualifications, they are to have the opportunity to obtain them in order to become employable. I was very pleased to see that the European Commission has already taken up one of the initiatives called for in my report. A few weeks ago, it declared 2012 to be the European Year for Active Ageing. That is the right signal at the right time.
The only fly in the ointment is the decision by a majority in committee to call for additional anti-discrimination regulations. Thus, new criteria are to be laid down for older people in connection with concluding insurance policies, booking holidays and hiring cars. That will only serve to increase bureaucracy and ensure high financial expenditure that does not do justice to the basic idea of protecting people in an effective manner against exclusion. The Group of the European People's Party (Christian Democrats) has therefore tabled an alternative motion for a resolution which does not contain this demand. Otherwise, however, we were in agreement in the Committee on Employment and Social Affairs. By means of the numerous joint motions and 22 compromises, we achieved a broad consensus.
I would like to thank my colleagues and my fellow Members from other groups for their constructive cooperation. We can, and we will, bring young and old together. I hope that, with this report on justice between generations, we have, together, taken an important step forward.
Mr President, I thank Mr Mann for outlining these very important proposals for us. I think the most important thing in terms of the elderly is that we need to change our attitude to retirement and also to work. There should ideally be gradual retirement and voluntary retirement rather than compulsory retirement. I had a person come to me two weeks ago who said he had retired. I asked if he was 65 and he said 'No, if I waited till next year, I would have to go. I am going now on my own terms'. If he could have gone on to 67 or 70 he would have done so. I think that is a very important point that we should take on board.
Secondly, I think that young people in particular are disadvantaged, and youth in my country, in Ireland, are the most disadvantaged group ever because now they are landed with the big debt resulting from the banking crisis and, despite being highly educated, they have one choice only, to choose their ticket abroad if they want to work; there are no jobs for them at home.
We need innovation in terms of the way we employ young people. I welcome particularly Mr Mann's suggestion that if they are out of work for a number of months, at least some work should be given to them. These are very positive proposals and I welcome them.
(LT) I really want to congratulate the rapporteur, because I definitely agree with many of the provisions set out on addressing the demographic challenge and strengthening solidarity between generations. However, as far as elderly people are concerned, I cannot agree with the elimination of the provision on retirement before reaching the normal retirement age. Very often, elderly people are forced to take early retirement because of certain circumstances, and often not of their own will. However, given the consequences of the economic crisis, the opportunity to take early retirement is often the only chance of survival for elderly people who have been made redundant. Therefore, given the fact that national pension systems differ between the Member States, we must take into account the practice in all Member States and not follow the example of one or just a few countries.
Mr President, can I thank Thomas Mann very much for his work and for the good cooperation in committee. I am pleased that so many of my amendments were adopted in committee. We have to face the fact that many older people are still treated badly in many Member States and, of course, the worst example of this is elder abuse.
But there are other ways that older people are treated badly, including age discrimination in the workplace, and that is why I am pleased that in this report, we call for the proper implementation of the 2000 Employment Directive and for older people to be made aware of their rights.
I am also pleased that my amendment calling for an end to the mandatory retirement age, while, of course, maintaining a fixed pension age set at Member State level, was accepted. It is wrong to force older people to stop working if they want to carry on and still have the ability to do that.
We also need to keep up the pressure on the Council to unblock the horizontal directive on access to goods and services, covering, among other things, age discrimination. It is about time older people had the same rights as everyone else. May I ask you, please, to vote for the original report and not for the EPP amendment.
(DE) Mr President, I would like to congratulate the rapporteur, Mr Mann, on his excellent report. I think that justice between generations is an important characteristic of a developed society. Essentially, this merely means that no generation must, or should, live at the expense of another. What is logical and self-evident in people's private lives and in the family is harder to represent in society. If the state accepts credit that it cannot repay, it is burdening the next generation. Anyone who over-exploits raw materials is harming the next generation. The saying that we have only borrowed the Earth from our grandchildren is perhaps the best way to bring this conflict home. For me, this means that we must examine every act, every regulation and every directive to ensure that they provide for justice between generations. In my opinion, this report is an important step in the right direction.
(CS) The issue of intergenerational solidarity has many different aspects, a situation the rapporteur, Mr Mann, describes well in his document. One of the most important things is the question of security in old age and, in particular, the sustainable and stable financing of old age, guaranteeing a decent level of pensions in the long term. In this report, therefore, I think there are problems with point 99, in which the rapporteur states, among other things, that it is necessary to replace a continually funded pension system with a system based on capital funds.
The current crisis also pointed out the dangers inherent in constricting the solvency of some private pension funds, which have been hit hard by a fall in interest rates and a decline in the value of investments. In 2008, for example, private pension funds lost more than 20% of their value. As a result of the decline in their solvency, they were also forced to sell their assets at a loss. Many of them are still languishing on the edge of solvency. Capital pension funds cannot be a response to demographic trends. They are mainly financial products with non-negligible risks. I therefore do not think that it is reasonable to expose such a fundamental social task as ensuring dignity in old age to such risks.
(SK) Demographic changes gradually and fundamentally alter the structure of the population and the age pyramid. The average fertility rate in the European Union is 1.5 children, which is clearly among the lowest in the world. As a result of this, we can expect serious problems connected with the demographic ageing of European society.
One of the causes of this, in my opinion, is that certain structures have seen very limited development, preventing many families from accepting additional members. Policies aimed at harmonising work and family life, as well as providing tax relief and other benefits, are an essential precondition for boosting the fertility rate. On the other hand, we must adopt legal measures for improving the integration of older people in active life, which must be accompanied by the active elimination of unfair, age-based discrimination in practice.
I welcome and I fully support the so-called policy of active ageing, the aim of which is to allow people to stay healthy, even at an advanced age, to participate in social life, and to improve the quality not only of their own lives but also the life of society as a whole in a spirit of inter-generational solidarity.
(RO) The current problem is that young and old people are encountering difficulties in finding a job. The task of achieving justice between the generations will therefore be one of the main social challenges facing European and national policy in the coming years. I believe that promoting the concept of flexicurity and the EU 2020 strategy objective of achieving an employment rate of 75% marks a major step in this direction. In my view, both the European Commission and Council should introduce a census of the generations as a means of providing information. It is also necessary to increase the Eurostat sustainable development indicators in absolutely every Member State.
I would like to end by congratulating Mr Mann because he has successfully identified in his report several extremely attractive solutions. These include the European Youth Guarantee initiative and the Fifty-plus employment pact initiative.
(RO) In the coming years, in addition to the impact of the crisis, there are numerous other major challenges to be faced. One of the biggest of these is demographic change and the subsequent depopulation of certain regions. Member States will have a vital role to play in providing conditions ensuring that the impact on citizens is kept to a minimum. They will need strong support based on their identified requirements, especially through the use of appropriate EU financing instruments such as the Structural Funds.
To tackle these challenges which are to come, I believe that particular attention must be focused especially on young people by getting them involved in the life of society. We must invest in young people and offer them access to suitable education, followed by the opportunity to acquire a suitable job or encourage them to follow a career path as an entrepreneur. This will enable us to ensure social inclusion for young people and, I believe, to combat one of the principal factors causing the declining birth rate and the socio-economic disparities between the generations.
Member of the Commission. - Mr President, let me start by thanking and congratulating Mr Mann for his very good report. It presents a very thorough and comprehensive analysis of the challenges that we are facing in this demographic field. The Commission is very pleased that the report highlights strategies to allow Member States and the European Union to prepare for population ageing and how we can cope with these consequences in a better way.
In your report, you provide a wealth of practical solutions in this respect: the Senior Actions Programme, the European Youth Guarantee, the Fifty-plus employment pack initiative, the Age Management Initiative, the Intergenerational Tandem Initiative, etc. It also makes quite a lot of interesting proposals for defining and applying the concept of intergenerational solidarity, because this is, as you also said, a goal for the European Union following the entry into force of the Lisbon Treaty.
As you know, the Commission has already adopted two major initiatives in this area: our Green Paper on pensions, which will be followed next year by a White Paper outlining future activities, and our proposal - based on your proposal, Mr Mann - to designate 2012 as the European Year for Active Ageing.
The Commission will soon be presenting its third European demography report, which will outline the latest population trends. It will also show how the economic crisis has affected the Member States in terms of their ability to prepare for population ageing.
The next decade will be one of profound demographic change for the European Union. The large cohorts born during the baby boom are approaching retirement, while new cohorts arriving on the labour market are much smaller. The younger generations of Europeans are also much more likely to come from different migration backgrounds, for instance, and this transformation brings challenges for policy makers in the Member States.
It will prove a big hurdle to achieving the Europe 2020 goals if we do not succeed in mobilising our underutilised demographic potential. This calls for an effort to promote active ageing, to improve the labour market situation of young people, to integrate migrants and their descendants better and also to promote labour migration and to facilitate the reconciliation of work and caring responsibilities. In all this gigantic work, we on the Commission side look forward to working actively with the European Parliament.
The debate is closed.
The vote will take place tomorrow, Thursday, 11 November 2010, at 12:00.
Written statements (Rule 149)
Mr President, ladies and gentlemen, in the history of humankind, the great changes within societies have been brought about by the performance of two variables: the demographic factor and the religious factor. In our era, these two factors are coming dangerously together. Whilst there has now long been talk of 'a clash of civilisations' and the importance for Europe to represent an example of civil coexistence amongst apparently opposing cultures, the progressive ageing of the European population and the declining birth rate mean we also have to reconsider the productivity factor. As long as our old people have to finance our young people who cannot find work and are increasingly few in number, there will only be two possible roads left open to us: let other, non-European, people drive our growth or surrender ourselves to the flywheel of international finance, which can make our capital productive. Only if the two generations each become a resource for the other and work together for a shared development plan can we finally begin to talk about a European growth process. I urge the rapporteur, you Mr President, and you, my fellow Members, to consider holding a hearing on a new European policy for economic development based on generational contribution, to maximise the contribution of young and old to the growth of the European Union.
I would like to express my support for the concept of the Fifty-plus employment pact initiative, which would supplement the EU 2020 strategy objectives aimed at encouraging elderly people to be active on the labour market. In the coming decade, it is estimated that the labour force will shrink by 3 million just when the EU has one of the lowest birth rates in the world. The proportion of citizens on the labour market over the age of 55 is below the target level of 50% set by the Lisbon strategy. At a time when the age pyramid is increasingly dominated by the older generation, I believe that concrete measures are required to strike the balance between the need for social solidarity and the inefficiency of the social security systems facing the new economic and demographic challenges. I think that we need the experience acquired by elderly workers, which is not utilised enough at the moment due to discriminatory preconceptions which need to be combated more effectively.
Last but not least, I would like to highlight that elderly women are still victims of multiple forms of discrimination, in terms of gender and age. Greater attention must be focused on the situation of elderly, single women who, for reasons including a longer life expectancy, account for an increasingly significant proportion of the population.
Europe, which is affected by demographic change, is facing a real challenge in maintaining a balance between respect for social entitlements and services and the principle of 'society for all'. I think that it is beneficial to society as a whole to make use of the skills of people at the end of their career. This makes it necessary to encourage public authorities, private companies or NGOs which develop innovative programmes to get elderly people involved in various activities. The main instruments for establishing intergenerational solidarity remain social dialogue and debating the issue with the affected groups. Programmes can be devised for this, including within education systems, which will draw the attention of young people to such problems and facilitate dialogue with the elderly. On the other hand, it is beneficial to promote mixed-age work teams and encourage support for companies which take such initiatives because the varying distribution of generations increases competitiveness and helps achieve more harmonious economic growth. The social economy and financial support from the European Social Fund provide means for creating and developing specific programmes aimed at active ageing and boosting intergenerational solidarity.
The report on demographic challenges deals with socio-economic problems arising from the fact that there is an increasingly ageing population and the associated high financial burden on future generations. Ensuring intergenerational justice is one of the main objectives of European social policy. The European population is ageing. The birth rate in EU countries remains low. In many countries, although immigration has mitigated the insufficient birth rate, we cannot consider that a success. A large percentage of children from immigrant families only obtain a low level of education, and subsequently struggle with unemployment. The bulk of immigrants create their own social networks without integrating into society. I agree with the rapporteur that the willingness of immigrants to adapt and the willingness of the host to accept them are a condition on migration. Another hidden problem is the social composition of births. Percentage wise, the majority, apart from immigrants, is made up of children from the socially vulnerable and weakest layers of society. Unfortunately, it has already become a rule today that people with qualifications and a responsible approach to life often have only one child, while the maladaptive and the socially vulnerable have four children on average. They therefore often solve their current financial problems through giving birth. For these reasons, as well as the methods requested by the rapporteur, I would welcome the support programme for increasing the birth rate of qualified people with a responsible approach to life, rather than the maladaptive, as is currently the case.
(PT) Demographic change is one of the main challenges facing Europe. One hundred years ago, the European population made up 15% of the world population. In 2050, it is only expected to make up 5%. This serious situation is already having a negative effect on the economy, on social security systems, and on the very makeup of society. Therefore, measures to encourage an increase in the birth rate are urgently needed. According to the available studies, there is a significant discrepancy between the number of children that families want and the number that they actually have: 2.3 and 1.5, respectively. In order to respond to the challenge of an ageing society, Europe has to adopt policies that promote the employment of women of all age groups, and to make full use of the employment potential of women and immigrants. There are best practices, specifically in Portugal, as regards crèches and nursery schools, improving maternity, paternity and parental leave systems, as well as policies to balance family and working life.
If the current demographic trend persists, in a few years, we will see a profound change in the population structure and the age pyramid. It is estimated that the number of young people aged between 0 and 14 years will go down from 100 million (1975 figure) to 66 million in 2050, and that the working age population will drop from the current 331 million to 268 million in 2050. In addition, the proportion of people aged over 80 will rise from 4.1% in 2005 to 11.4% in 2050. The ageing of the population is one of the biggest challenges that the EU is facing. The EU and the Member States have to act urgently and in a concerted manner, not least because today, we are already seeing a high unemployment rate amongst young people, and there are already difficulties in financing pension schemes. The promotion of the fundamental values of intergenerational justice and solidarity will therefore have to be worked in such a way that it links pension schemes, the budget, debt, healthcare and rehabilitation, promotion of the birth rate and protection for the family and anti-discrimination policies. This should be done by implementing smart, sustainable and inclusive growth, in accordance with the Europe 2020 strategy.
in writing. - Humane society can function only based on the principle of intergenerational justice and solidarity. There can be no justice without solidarity. Europe has to face two problems - the high unemployment rate among the young generation and uncertainty over the capacities to finance retirement funds. The proportion of people aged over 60 years will increase every year by two millions (beginning from 2015). At the same time, the fundamental issue to address is the declining birth rate - the process that has continued for several decades. This will put an increasingly heavy burden on the young generation whose numbers are diminishing and can lead to conflicts over burden sharing. Older people should be seen as an asset. Their experience and readiness to actively participate in society building should be encouraged at every level. Member states should value and recognise the informal activities in strengthening the intergenerational solidarity by millions of elderly family members who take care of both younger and older members of the society. One of the key solutions is better involving civil society that has a long tradition of organising social support. I also support the initiative by the AGE platform to declare 2012 the year of intergenerational solidarity.
The report by Mr Mann clearly reveals problems to which we ought to pay greater attention. Far-reaching changes to the structure of the European population are currently becoming apparent. Thus, the birth rate throughout the EU is currently 1.5 children per woman. This is something that we must pay due attention to in our policies. On the one hand, we need to highlight the importance of traineeships and jobs for young people. The call for a European Youth Guarantee, whereby young people, after a maximum period of four months' unemployment, are to be offered a job, an apprenticeship or other training opportunity, is an interesting proposal that we need to look at in more detail. On the other hand, reference must be made to the importance of 'active ageing' and justice between the generations. We need to bring about change in this area in the future, too. I support Mr Mann's report.
Ladies and gentlemen, demographic changes, the falling number of working people and the declining birth rate mean that age is a new cause of division in the world. It seems essential to create an intergenerational initiative aimed at older people and to improve relations between them and the rest of society. Special attention should also be paid to improving the housing conditions and the health of elderly people, particularly in regions in which the population is falling by 20-30%. In Bulgaria, for example, the average retirement pension amounts to around EUR 100, so there is a need to ensure pensioners a better and more dignified life. I would like to call attention to the fact that it is important to create a catalogue of the most serious problems, which will allow specific solutions to be prepared. It is also important to find and make good use of an example of good practice in the regions which are managing well with the problem of the ageing of society and its effects, particularly in the context of the European Year of Active Ageing. Thank you.
The demographic problem is a key challenge for Europe's states and regions, against the backdrop of a decreasing and ageing population, a situation faced by the majority of Member States. The demographic risks involved are a priority for EU-level social policies. At a time when the ageing of the population is continuing, the birth rate is getting lower and demographic disparities are prevalent, these policies must identify specific measures for countering the impact caused. During the last twenty years, the rural population has decreased considerably in the convergence regions, especially among young people. Young people have an important role to play in narrowing the disparities between urban and rural areas and balancing the demographic discrepancies, which is a significant objective of the cohesion policy. We must put into practice the benefits of the rural environment, from supporting investors to setting up broadband Internet. According to Eurostat, the average working age will increase by 7% by 2060. Member States need to devise a clear, coherent policy for creating intergenerational solidarity and involving the population in the labour market at much older ages than now.
I would like to welcome Thomas Mann's report. The demographic problems facing the European Union are becoming increasingly apparent, with their impact affecting rural areas in particular. The statistics indicate that just 7% of European farmers are below the age of 35 while, at the same time, 4.5 million farmers are due to retire in the next 10 years. We are in danger of seeing a drop in the working population in rural areas, the effects of which will have an adverse impact in future on agricultural productivity.
New instruments are required to tackle the demographic problems in rural areas. One of the fundamental issues is ensuring access to education in order to provide vocational training for young people in rural areas and attract them into the agricultural sector. Another important aspect would be for all Member States to implement measures regarding the early retirement of farmers, along with measures for setting up young farmers. Implementing both sets of measures would improve considerably the management of farm holdings through replenishing the generation of farm managers. Last but not least, another key aspect is the provision of support to entrepreneurs in accessing funds for agricultural projects, which must be considered as an incentive, especially for getting young people involved in agriculture.
in writing. - Mr President, I would like to welcome the report of my colleague, Thomas Mann, that addresses several crucial issues that the European Union will be facing in the near future if not already now. Recent protests in France against raising the pension age signify a distinct schism between the expectations of European citizens and general demographic tendencies. The life expectancy in Europe has been steadily increasing, while the population is in decline. Both trends, when combined, will inevitably lead to an increase in the tax burden of future generations, unless pension systems are reformed comprehensively. The dissent that the pension reform caused in France can emotionally be understood, but when considering the demographic situation in Europe, it must be noted that the proposal of the French Government and the ultimate decision of the parliament is the only appropriate response in order to avoid destitute futures for both the working and retired people of France. The governments of the Member States of the European Union must engage in further dialogue with the citizens to create greater awareness of the demographic change and the socio-economic challenges that it brings about. Consensus building is vital to justify necessary, yet unpopular reforms.
Europe's population is ageing year by year, despite significant immigration and a slightly increased birth rate, and, as a result, we have to face new problems and challenges. Reviewing the European demographic pyramid, it is clear that in future, we have to pay more attention to the labour market for elderly people, and I agree with the report that the ageing of the population also offers great opportunities to improve competitiveness and capacity for innovation, and thereby to increase economic growth and employment. It is certainly very important to increase employment among elderly people but, above all, we have to deal with the causes rather than the consequence, and perhaps we should give priority to raising the birth rate. Europe's experience with integrating immigrants has shown that the solution is not to encourage immigration, but the opposite. A large wave of integration into Europe has made indigenous people frightened that they will be a minority in their own country and that immigrants will not adopt the local language and culture. As a result, worryingly, many Europeans have started to support the far right, whose principles run counter to European values, as a reaction to this. Assessing Europe's ageing demographic situation, it is regrettable and contradictory that young people suffer from quite high unemployment, especially in Eastern Europe, and that we are not able to appreciate young people sufficiently. Ensuring intergenerational justice is certainly an essential issue to address in order to prevent conflicts relating to the sharing of burdens.
Europe is ageing more quickly than the other continents. One worrying fact is that the ratio between the population over the age of 65 and the population of working age (aged between 15 and 64) is due to double by 2060 (from 25.4% to 53.5%). The growth of this ratio in Romania is alarming as it is set to increase from 21.3% in 2008 to 65.3% in 2060.
In view of the magnitude and speed with which the population is ageing, Member States need to bear in mind, as part of their employment policies, the gender factor, new ways of organising work in companies, as well as methods for facilitating flexible formulas progressively leading to retirement, improving working conditions and promoting anti-discriminatory practices with regard to recruitment and vocational training.
At the same time, I urge Member States to:
promote a culture which provides for the management of ageing in companies and tailor its different aspects, particularly via the option of phased retirement, while taking into account how strenuous the job is and the working, health and safety conditions;
continue to retain the option of early retirement for certain groups of workers, according to their working conditions, and in special circumstances such as redundancy or restructuring.
This is a very important report, which should be used by the European Commission when identifying its priorities and planning its work for 2012, which is to be declared the European Year of Active Ageing and Solidarity between Generations. I have raised the question of active ageing many times in Parliament, and it should be a priority for the European Union and all Member States in the coming years.
The demography cannot be changed. Faced by the ageing of European society, it is essential to achieve the professional activation of people of retirement age. We must not discard their experience or dismiss their desire to continue working. Therefore, I support the initiatives proposed by the rapporteur and, in particular, the European '50-plus pact' and the 'active ageing' initiative. Also of exceptional importance is the 'guaranteeing a decent pension' initiative. In keeping with the report, I appeal to the Council and the Member States to make swift arrangements to guarantee payment of appropriate pensions to all Europeans which will ensure them a dignified life and not just exceed the poverty level. We must work against all of the many forms of discrimination against older people. Many people wrongly think that older people have fewer needs. Difficulties for senior citizens in gaining access to loans and discrimination against them in the job market are commonplace. A common occurrence is the absurd situation in which a 40-year-old woman is considered too old for work, while at the same time, graduates are expected to have several years of professional experience.
The way out of the demographic crisis is through the family, since it was the weakening of the role of the traditional family that got us into this crisis. Increasing the proportion of older employees and women in active employment is only a short-term solution. It gives us a little time, which we must use in order to motivate young people in particular to start a family and raise children. However, our short-term strategy must not come into direct conflict with what we want to achieve in the long term. In order for mothers of young children to be able to return to work, we must build enough pre-school facilities. However, we are forgetting that children pick up their key social habits in the first three years of life; that in crèches, children learn to assert themselves by screaming rather than respecting other people; that children will use the models of behaviour they pick up during this period throughout their lives. Parental care is not a luxury for a child, but a natural standard. Crèches and nurseries are, and always will be, a compromise. As with any compromise, it is the case that if the bearable limits are overstepped, the consequences will be worse than we can imagine today. Can we be sure that a generation of children which spends more time with strangers than with their own parents will one day be just as willing to take on responsibility for old, ailing and disabled people as we are today?